DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The use of the terms BLUETOOTH and WI-FI, which are trade names or marks used in commerce, have been noted in this application. The terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s  1,7, 8, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13 and 14 of U.S. Patent No. 10,820,141 in view of Ellis et al. (US 2015/0135101 A1, hereinafter Ellis). 

Instant Application
U.S. Patent No. 10,820,141
Claim 1: A method comprising: 

determining location information associated with a user within proximity of a location, wherein the user is within a vehicle;

determining a privacy level setting for the user; 

retrieving one or more personal data sets for the user; 

filtering the one or more personal data sets based on the privacy level setting; 

generating a personalized comment using the filtered one or more personal data sets according to the location information; and 

initiating presentation of the personalized comment, via a user interface, to the user.


Claim 8: An apparatus comprising: 

at least one processor; and 

at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 



determine a privacy level setting for the user; 

retrieve one or more personal data sets for the user; 

filter the one or more personal data sets based on the privacy level setting; 

generate a personalized comment using the filtered one or more personal data sets according to the location information; and 

initiate presentation of the personalized comment, via a user interface, to the user.

Claim 15: A system comprising: 

one or more servers configured to: 

determine location information associated with a user within proximity of a location, wherein the user is within a vehicle; 

determine a privacy level setting for the user; 

retrieve one or more personal data sets for the user; filter the one or more personal data sets based on the privacy level setting; 

generate a personalized comment using the filtered one or more personal data sets according to the location information; and 

initiate presentation of the personalized comment, via a user interface, to the user.
Claim 1: A computer-implemented method, comprising: 

identifying a user of a vehicle, a location of the vehicle, a context of the vehicle, or a combination thereof; 

determining a privacy level set by the user associated with the context of the vehicle; 

generating a current personalized comment specifying one or more activities of the user, of one or more contacts of the user, of one or more entities that are followed by social media, bookmarked, forwarded, liked, or posted by the user online, or a combination thereof occurred at the location based on the privacy level, wherein the personalized comment includes privacy-sensitive data associated with the user; and 

triggering a presentation of the personalized comment in a user interface of the vehicle, a device inside the vehicle, or a combination thereof based on a proximity of the vehicle to the location.


Claim 13: A computer-implemented method, comprising: 

identifying a user of a vehicle, a location of the vehicle, a context of the vehicle, or a combination thereof; determining a privacy level set by the user associated with the context of the vehicle and context of the user; 

triggering a presentation of the personalized comment in a user interface of the vehicle, a device inside the vehicle, or a combination thereof based on a proximity of the vehicle to the location, wherein the context of the user includes a user familiarity with the location determined based on a number of detected visits by the user to the location, and wherein the privacy level, the personalized comment, or a combination thereof is based on user familiarity with another passenger in the vehicle.


Claim 14: An apparatus comprising: 

at least one processor; and 

at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 

identify a user of a vehicle, a location of the vehicle, a context of the vehicle, or a combination thereof; 

determine a privacy level set by the user associated with the context of the vehicle; 

generate a current personalized comment specifying one or more activities of the user, of one or more contacts of the user, of one or 

trigger a presentation of the personalized comment in a user interface of the vehicle, a device inside the vehicle, or a combination thereof based on a proximity of the vehicle to the location.
Claim 7: The method of claim 1, further comprising: determining contextual data associated with the vehicle and the user, wherein the contextual data specifies presence of another user within the vehicle, and wherein the privacy level setting is determined according to the contextual data.

Claim 14: The apparatus of claim 8, wherein the apparatus is further caused to: determine contextual data associated with the vehicle and the user, wherein the contextual data specifies presence of another user within the vehicle, and wherein the privacy level setting is determined according to the contextual data.
Claim 6: The method of claim 1, wherein the context of the vehicle includes a detected presence of another passenger in the vehicle, and wherein the determining of the privacy level is further based on the detected presence of the another passenger.


As seen above, instant independent claims 1, 8 and 15 recite similar limitations as independent claims 1, 13 and 14 of U.S. Patent No. 10,820,141, with exception of determine a privacy level setting for the user; filter the one or more personal data sets based on the privacy level setting; and generate the personalized comment using the filtered one or more personal data sets.
In an analogous art, Ellis discloses a method and system for intelligent data presentation (Abstract), wherein a privacy component is configured to recognize when additional occupants 

Instant dependent claims 7 and 14 recite similar limitations as dependent claim 6 from U.S. Patent No. 10,820,141, and therefore are rejected on the ground of nonstatutory double patenting for same reasons based on dependency on instant independent claims 1 and 8, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claims 4, 11 and 18, wherein Claim 4 recites “determining that the personalized comment has a proper rank for the presentation to the user based on the ranking”. Claims 11 and 18 recite similar limitations.  Disclosure from parent application (16/193,891) and instant application disclose “the system 100 can prioritize or rank the privacy- respectful and personalized comments based on the user and/or vehicle context, and determines to present one or more of the privacy-respectful and personalized comments, before/during/after the vehicle passing the location” (instant specification dated 24 September 2020, paragraph 54) and “the system 100 can prioritize or rank the privacy-respectful and personalized comments based on the user and/or vehicle context, and determine to present one or more of the privacy-respectful and personalized comments, before/during/after the vehicle passing the location” (instant specification, paragraph 55).
Therefore, original disclosure filed discloses ranking the privacy- respectful and personalized comments. However, support for claimed limitation “determine that the personalized comment has a proper rank for the presentation to the user based on the ranking” could not be found in the original disclosure and the original disclosure fails to enable a person skilled in the art to make and use the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anima et al. (US 11,157,572 B1, hereinafter Anima) in view of Ellis et al. (US 2015/0135101 A1, hereinafter Ellis).

at least one processor (col. 24, line 44, Processor 1002); and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (col. 24, line 67-col. 25, line 7, “Memory 1004 can store software operating on the device 1000 by the processor 1002, including an operating system 1008 and one or more applications engines 1010” and “applications engines 1010 can include instructions that enable processor 1002 to perform the functions described herein”): 
determine location information associated with a user within proximity of a location (col. 19, lines 63-66, “the method checks whether the second user is currently physically located at a location close to any locations described in the shared portion of the first user's activity data”, wherein the user is within a vehicle (col. 7, lines 65-67, activity data includes second user’s activity data, col. 10, lines 6-7 and 37-38 and col. 12, lines 54-55, the second user’s activity data includes traveling in a car); 
retrieve one or more personal data sets for the user (col. 20, lines 22-32, “If the second user is located close to any such locations, then in block 512 the method outputs portions of the accessible activity data that is relevant to the current location of the second user. The output can take any of a variety of forms. For example, the method may have found pictures taken by the first user at the close-by location, and such pictures can be displayed, e.g., in a separate portion or window of the display screen, with labels indicating the first user's involvement. The method may have found comments or ratings about the location from the first user's activity data”, such that data to be presented to the second user (personal data) is retrieved; col. 21, lines 19-26, “Such enhancement of second user device output can also be applied based on the second user's own stored activity data, e.g., if the second user would like a reminder as to related activities that the second user performed in the past”, such that either activity of the first user or activity data of the second user can be presented); 
generate a personalized comment using the one or more personal data sets according to the location information (col. 20, lines 44-45, “an alert or notification indicating that the first user has been to this location”, col. 23, lines 38-40 and Fig. 8-9, item 806, “Information 806 includes a notification that one or more users known to the second user have activity data”); and 
initiate presentation of the personalized comment, via a user interface, to the user (col. 20, lines 25-30, personal comment is presented to the second user in a display screen).
Anima discloses setting privacy (col. 6, lines 25-26 and lines 45-48 and col. 21, lines 13-18), but does not expressly disclose determine a privacy level setting for the user; filter the one or more personal data sets based on the privacy level setting; and generate the personalized comment using the filtered one or more personal data sets.
In an analogous art, Ellis discloses a method and system for intelligent data presentation (Abstract), wherein a privacy component is configured to recognize when additional occupants are in a vehicle (paragraph 140) and toggle between one or more security modes (i.e., privacy 

Regarding claims 2, 9 and 16, Anima in view of Ellis further discloses the apparatus is further caused to: retrieve information, associated with the user, relating to family history information, images, purchase history, consumption of content, contact information, medical information, or a combination thereof (see Anima, col. 20, lines 26-28, “method may have found pictures taken by the first user at the close-by location” (i.e., image), col. 20, lines 40-42, review of a restaurant (i.e., purchase history), col. 16, line 42, contact); and update the one or more personal data sets based on the retrieved information (see Anima, col. lines 24-54, activity data is incorporated into comment presented to user as additional data).
	
Regarding claims 3, 10 and 17, Anima in view of Ellis further discloses the one or more personal data sets include an image associated with the user (see col. 20, lines 26-28, “method may have found pictures taken by the first user at the close-by location” (i.e., image of first user associated with the second user), the apparatus being further caused to: initiate presentation, via the user interface, of a prompt specifying an action associated with the personalized comment, wherein the action includes a save function to store the personalized comment, an edit function to edit the one or more personal data sets, a comment function to provide a reply to the 

Regarding claims 7 and 14, Anima in view of Ellis discloses the limitations of claims 1 and 8 as applied above. Anima does not expressly disclose the apparatus is further caused to: determine contextual data associated with the vehicle and the user, wherein the contextual data specifies presence of another user within the vehicle, and wherein the privacy level setting is determined according to the contextual data.
Ellis discloses a method and system for intelligent data presentation (Abstract), wherein a privacy component is configured to recognize when additional occupants are in a vehicle (paragraph 140) and toggle between one or more security modes (i.e., privacy level), and data is masked or hidden (filtered) based on the security mode being implemented (paragraph 141). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of presenting personalized comment to user as disclosed by Anima with feature of determining privacy level and presenting content to user according to privacy level in order to prevent private data from being presented to unauthorized users.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anima in view of Ellis as applied to claims 1, 8 and 15 above, and further in view of Chen et al. (US 2015/0074092 A1, hereinafter Chen).

the second user can also be notified about the next location that the first user previously visited after the current location, so that the second user can "replay" the first user's tour or vacation in particular areas if desired” (see Anima, col. 20, lines 48-54). 
Anima and Ellis do not expressly disclose the apparatus being further caused to: rank the plurality of personalized comments; and determine that the personalized comment has a proper rank for the presentation to the user based on the ranking.
In an analogous art, Chen discloses a method of ranking place names based on relative degree between two place names (Abstract), and to provide a customized tour according to the analysis of the information from various websites on the internet and the proper ranking of the place names based on others' touring experience (paragraph 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the ranking method of Chen to rank the plurality of personalized comments related to location as disclosed by Anima in view of Ellis to provide proper ranking of location information for the second user to replay the first user’s tour in proper order.

Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anima in view of Ellis as applied to claims 1, 8 and 15 above, and further in view of Hu et al. (US 2014/0099614 A1, hereinafter Hu).
the method enhances the output of one or more second user devices with a portion of the first user activity data that is relevant to the second user's data” (see Anima, col. 19, lines 43-46).
Anima and Ellis do not expressly disclose the apparatus being further caused to: determine a relevance factor for the personalized comment, wherein the generation of the personalized comment is triggered based on the relevance factor.
In an analogous art, Hu discloses “a confidence score for a determined user activity based on a comparison between the first set of user motion data and the second set of user motion data” (paragraph 12, see also paragraph 33), wherein assigning a quantitative metric to how strongly motion (and other) data collected correlate and match existing action or activity models (paragraph 33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to assign a quantities metric (i.e., score or relevance factor) as disclosed by Hu to correlate relevance activity data of the first user and the second user of Anima in view of Ellis and to generate the personalized comment accordingly in order to enhance confidence that the activity data are relevant, and thereby enhance accuracy of information provided to the second user.

Regarding claims 6, 13 and 20, Anima in view of Ellis and Hu further discloses the apparatus is further caused to: receive activity data, via a sensor or a mobile device, relating to an 
Anima and Ellis do not expressly disclose the relevance factor.
	Hu discloses “a confidence score for a determined user activity based on a comparison between the first set of user motion data and the second set of user motion data” (paragraph 12, see also paragraph 33), wherein assigning a quantitative metric to how strongly motion (and other) data collected correlate and match existing action or activity models (paragraph 33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to assign a quantities metric (i.e., score or relevance factor) as disclosed by Hu to correlate relevance activity data of the first user and the second user of Anima in view of Ellis and to generate the personalized comment accordingly in order to enhance confidence that the activity data are relevant, and thereby enhance accuracy of information provided to the second user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nevet et al. (US 2016/0007007 A1) suggests the increase in world population and resultant density have eroded personal and collective privacy to a degree that maintaining and 

	Biswas et al. (US 2018/0052001 A1) discloses a management program may be arranged to run in a computer of a driverless car, or in a computer of the passenger, such as, for example, a smartphone or tablet computer of the passenger. Where the driverless car is owned by a fleet operator or another party, the initial and end points may be provided to the management program as part of a route indication, the route indication optionally also comprising further route information. Examples of further route information the route indication may comprise include a privacy preference indicator, a desired maximum time parameter, and a privacy impact threshold. The privacy preference indicator may provide an indication as to how highly the user prefers to keep his location private (paragraph 43), and a requested level of privacy may be provided to passengers based on a route uncertainty relating to segments of the route when the passenger in question is travelling alone in the driverless car. Where appropriate, the sequence in which passengers are dropped off may be selected based on privacy requirements--for example, when two passengers are to be driven to the same area or suburb, the driverless car may first drop off the passenger requesting less privacy, since this way no passenger remains in the driverless car when the other passenger is dropped off, and this no-one sees where this drop-off occurs (paragraph 60).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL LAI/Primary Examiner, Art Unit 2645